Citation Nr: 1113055	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in November 2009 for additional evidentiary development.  While the appeal has been returned to the Board for adjudication, the Board finds that the requested development has not been completed.  Therefore, for reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in November 2009, the Board remanded the issue on appeal in order for the RO to obtain a clarifying medical opinion regarding the nature and likely etiology of any hearing impairment currently manifested by the Veteran.  The Board specifically requested that the audiologist who conducted the January 2005 VA/QTC examination provide the requested opinion.  

On remand, RO personnel noted that the audiologist who conducted the January 2005 examination was no longer available and, instead of requesting a clarifying medical opinion from another physician qualified to provide the requested opinion, scheduled the Veteran for VA examinations.  The Veteran refused to appear for the scheduled VA examinations and the RO returned the appeal to the Board for adjudication.  

The Board notes the Veteran recently submitted a written statement requesting that he be afforded another examination, noting that he did not refuse to appear for the scheduled examinations but that he was unable to appear for the examination on one days notice.  See January 2011 VA Form 21-4138.  However, the Veteran's refusal (or willingness) to appear for examination is irrelevant, given that the Board requested that the RO obtain a medical opinion, as opposed to a medical examination.  

While it is clear that the RO was attempting to comply with the Board's remand instructions after learning that the January 2005 VA examiner was no longer available, the Board does not require another examination in this case. 

However, the evidentiary record is essentially the same as it was at the time of the November 2009 Remand and the Board is unable to render a fully informed decision based thereon.  Therefore, while the Board regrets any additional delay in the adjudication of this claim, an additional remand is necessary to obtain a clarifying opinion from a medical professional knowledgeable in evaluating hearing loss and ear disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Request that an audiologist knowledgeable in evaluating various types of hearing loss review the entire claims file, including the November 2009 Remand, and provide an opinion regarding the nature and likely etiology of any currently manifested hearing impairment experienced by the Veteran.  An examination is not required.

a. Given the results of all audiometric and auditory brainstem response (ABR) testing conducted in conjunction with this claim, provide a diagnosis of any currently manifested hearing impairment.  The examiner should state whether the hearing impairment is bilateral or not.  

b. Given the Veteran's report of in-service and post-service noise exposure, and the result of the audiometric and ABR testing in January, April, and May 2005, is it as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current hearing impairment is related to his military service from September 1963 to April 1965?

c. A rationale must be provided for each opinion offered.  

d. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should so specify in the report and explain why this is so (if possible).

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  


The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


